DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/19/2022 has been entered. Claims 1 and 7 have been amended. Claim 2 was previously cancelled. Claims 1 and 3-21 remain pending in this application. Claims 13-21 are withdrawn. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu et al. (US 2012/0302941 A1) in view of Peterson (Pub. No.: US 2015/0164690 A1).
	Regarding claim 1, Teodorescu discloses (fig. 1) a phacoemulsification surgical console (100) having a customizable non-linear aspiration mode (¶ 0032, ln. 8-12, ¶ 0033, ln. 1-14, ¶ 0050, ln. 1-6), comprising:
	An aspirator comprising a vacuum-based pump (aspiration vacuum 112, ¶ 0032, ln. 12);
	A foot pedal (108) (¶ 0032, ln. 10);
	A non-transitory computing code (computer system 103) resident on a computing memory associated with a computing processor which (¶ 0033, ln. 3-9), when executed by the processor, causes execution of the steps of:
	Receiving by the computing processor a percentage actuation of the foot pedal (foot pedal is actuated ¶ 0046, ln. 1-8 and foot pedal is in communication with computing device ¶ 0012, 3-7);
	Calculating, from a non-linear algorithm (¶ 0044, ln. 1-22, see fig. 3, graph 204), based on user definable parameters (the user may define or set values associated with parameters such as aspiration flow rate, ¶ 0037, ln. 1-14) to customize at least one of an aspiration level and a vacuum level (¶ 0013, ln. 6-8, ¶ 0042, ln. 14-18) for the aspirator corresponding to the received percentage foot pedal actuation (visual representations can be manipulated by a user to provide specific operating parameter values or ranges, ¶ 0038, ln. 1-7 and the values and/or functions of the operating parameter can be defined to change as depression of the foot pedal is changed, ¶ 0038, ln. 2-17, therefore user is customizing operating parameter such as aspiration and vacuum corresponding to foot pedal actuation); and
	Dictating the calculated aspiration level or the calculated vacuum level to the aspirator (the system will invoke the programmed set of operational parameters, ¶ 0038, ln. 1-17);
	Wherein a maximum vacuum level and a maximum aspiration level are user-defined via the surgical console (see user-selected point 356, fig. 12 which is a maximum level of an operating parameter ¶ 0073, ln. 4-8). 
	Teodorescu fails to disclose wherein the calculated vacuum level is calculated by multiplying the maximum vacuum level by a first factor and by the received percentage foot pedal position and the calculated aspiration level is calculated by multiplying the maximum aspiration level by the first factor and the received percentage foot pedal position. 
Peterson teaches a surgical system in the same field of endeavor wherein a calculated vacuum level is calculated using a maximum vacuum level and a received percentage foot pedal position (¶ 0046, ln. 6-10, 16-19, ¶ 0049) and a calculated aspiration level is calculated using a maximum aspiration level and a received percentage foot pedal position (¶ 0057, ln. 6-13, ¶ 0059, ln. 3-9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the console of Teodorescu such that the calculated vacuum level is calculated using the maximum vacuum level and the received percentage foot pedal and the calculated aspiration level is calculated using the maximum aspiration level and the received percentage foot pedal position as taught by Peterson in order to provide a system wherein the vacuum level and aspiration level are limited (Peterson ¶ 0046, ln. 16-19).  
While Teodorescu in view of Peterson do not explicitly teach multiplying by a first factor, Teodorescu discloses calculating from a non-linear algorithm (¶ 0044, ln. 1-22, see fig. 3, graph 204). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the vacuum level and aspiration level using a first factor in order to follow the non-linear algorithm. 
	Regarding claim 3, Teodorescu discloses (fig. 3) wherein the executed steps further comprise assessing, based on the received foot pedal actuation percentage, a desired operational zone (see fig. 3, desired operational zone defined by boundary lines 216 and 222 that corresponds to the amount of depression of the foot pedal, ¶ 0039, ln. 13-20). 
	Regarding claim 4, Teodorescu discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a first operational zone (stage 2, range 212), the dictating the calculated percentage comprising dictating the calculated non-linear aspirator percentage actuation (vacuum pressure is to be increased non-linearly during stage 2, ¶ 0044, ln. 1-5, 15-19, see fig. 3). 
Regarding claim 5, Teodorescu discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a second operational zone (stage 3, range 214), the dictating of an aspirator percentage actuation (¶ 0041, ln. 13-17). 
	Teodorescu in view of Peterson fail teach that the aspirator percentage actuation is linear. 
	However, Teodorescu discloses (fig. 10) an embodiment wherein the operating parameter can be linear during the second operational zone (¶ 0068, ln. 1-10, ¶ 0072, ln. 5-7, 19-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Teodorescu in view of Peterson such that the aspirator percentage actuation is linear as it might be desirable for aspirator percentage actuation to be increased at a constant rate during the second operational zone based on the needs of the user. 
	Regarding claim 6, Teodorescu discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a third operational zone (stage 1, range 210), the dictating percentage comprising dictating a zero aspirator percentage actuation (see fig. 3, ¶ 0041, ln. 4-7).  
	Regarding claim 7, Teodorescu discloses (figs. 3 and 12) wherein the non-linear algorithm comprises at least one set point (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074, ln. 1-4, fig 12) of at least two-user defined parameters (user defined parameters of foot pedal actuation and aspiration, ¶ 0045, ln. 1-8).  
	Teodorescu in view of Peterson fail to teach a multiplicative factor applied to the at least one set point that is back-calculated to the at least one set point from the maximum aspiration level for the aspirator, and wherein the at least one set point is between the user-defined aspiration level and a minimum aspiration level.
	Peterson teaches a surgical system in the same field of endeavor comprising a non-linear algorithm comprising at least one set point of at least two-user defined parameters (foot pedal position and aspiration outflow rate ¶ 0059, ln. 3-9),  wherein the at least one set point is back-calculated to the at least one set point from a maximum aspiration level of for the aspirator (the manually-requested outflow rate is based on the maximum outflow rate and the current position of the foot pedal ¶ 0057, ln. 6-13, ¶ 0059, ln. 3-9), and wherein the at least one set point is between the user-defined aspiration level and a minimum aspiration level (see fig. 11, aspiration level is between F-max and zero).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Teodorescu in view of Peterson such that the at least one set point that is back-calculated to the at least one set point from a maximum aspiration level for the aspirator, and wherein the at least one set point is between the user-defined aspiration level and a minimum aspiration level as taught by Peterson in order to provide a system wherein the aspiration level of the aspirator can be limited (Peterson ¶ 0046, ln. 16-19).  
While Teodorescu in view of Peterson do not explicitly teach multiplying by a multiplicative factor, Teodorescu discloses calculating from a non-linear algorithm (¶ 0044, ln. 1-22, see fig. 3, graph 204). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a multiplicative factor to the at least one set point in order to follow the non-linear algorithm. 
	Regarding claim 8, Teodorescu discloses (fig. 12) wherein the at least one set point comprises at least two set points (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074, ln. 1-4).
	Regarding claim 9, Teodorescu discloses (fig. 3) wherein the non-linear calculation comprises a start-segment calculation (stage 1, range 210 is calculated to have no aspiration, ¶ 0041, ln. 4-7), a performance-segment calculation (stage 2, range 212, ¶ 0044, ln. 1-5), and a final-segment calculation (stage 3, range 214, ¶ 0045, ln. 1-4, 20-22).
	Regarding claim 10, Teodorescu discloses (figs. 3 and 10) wherein the start segment (line segment 332) calculation obeys: Y = (Y1/X1)*X wherein Y is the calculated percentage aspirator actuation, X is the percentage foot pedal actuation, X1 is a percentage foot pedal set point, and Y1 is an aspiration percentage actuation set point corresponded to X1 (see fig. 3, X axis is foot pedal position, i.e., percentage foot pedal actuation and Y axis is fluidics vacuum in mmHg, i.e., percentage aspirator actuation, during the start segment calculation, X1 and Y1 characterized by user-selected point 324, see fig. 10, ¶ 0072, ln. 1-9, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0043, ln 1-4, and start segment calculation obeys above calculation, see fig. 10).
	Regarding claim 11, Teodorescu discloses (figs. 3 and 10) wherein the performance segment (line segment 334) calculation obeys: Y = [1/(100-X1)] * [(100-Y1)*X + 100*(Y1-X1)] (during performance segment, X1 and Y1 characterized by user-selected point 324, see fig. 10, ¶ 0072, ln. 5-6, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0070, ln. 1-4, and performance segment obeys above calculation, see fig. 10). 
	Regarding claim 12, Teodorescu discloses (fig. 3) wherein the non-linear calculation further comprises a linear pre-start segment calculation (stage 1, range 210 is calculated to have no aspiration which is linear, see fig. 3, ¶ 0041, ln. 4-7). 
	 
Response to Arguments
	Applicant’s amendments to claim 7 have overcome the rejection under 35 USC §112(b) and the rejection is therefore withdrawn. 
	Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection relies on a different interpretation of previously applied Teodorescu and Peterson not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As discussed in the rejection above, Teodorescu in view of Peterson is applied to teach amended claim 1. 
	Regarding claim 7, applicant argues that Peterson does not disclose or suggest a multiplicative factor back-calculated to a set point based on at least two-user defined parameters and a set point between the user-defined maximum and a minimum aspiration level. However, as discussed in the rejection above, a new interpretation of Teodorescu in view of Peterson is applied and Teodorescu in view of Peterson make obvious claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781